Citation Nr: 1142967	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-17 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from June 1998 to July 2003 and in the Navy Reserves from May 2004 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD and assigned a 30 percent rating effective May 8, 2005.  The RO in Los Angeles, California, currently has jurisdiction of the claim.  

The issue of entitlement to service connection for traumatic brain injury (TBI) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the claim.  

It appears that VA treatment records may be outstanding.  Treatment records from the VA Medical Centers in San Diego and Long Beach have been obtained, but the Veteran reported receiving treatment at the VA facilities in West Los Angeles and Sepulveda, which fall under the VA Greater Los Angeles Healthcare System, an entity separate from San Diego and Long Beach.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claim must be remanded in order for the RO/AMC to obtain the Veteran's complete VA treatment records from the VA Greater Los Angeles Healthcare System.  Recent treatment records from the Long Beach VAMC should also be obtained.  

VA records also reveal that the Veteran was receiving treatment at the Vet Center in Long Beach, California.  See February 2010 psychiatry note.  On remand, the RO/AMC should make efforts to obtain his complete records from this facility.  

The Veteran submitted a statement in which he reported returning to active duty after re-enlisting in the Navy in November 2010.  See VA electronic record.  On remand, the RO/AMC should determine whether the Veteran had a third period of active duty and request all service treatment and personnel records related to this reported period of active duty.  

The Veteran was last examined almost three years ago in January 2009.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination for the purpose of ascertaining the current severity of his PTSD.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran had a third period of active duty.  Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records, to include a DD 214, should be obtained for any additional period of active duty.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

2.  Obtain the Veteran's complete VA treatment records from the VA Greater Los Angeles Healthcare System.

3.  Obtain the Veteran's treatment records from the Long Beach VAMC, dated since February 2010.  

4.  Make arrangements to obtain the Veteran's complete treatment records from the Vet Center in Long Beach, California.  

5.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

7.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



